[Cite as State v. Mathis, 2011-Ohio-3667.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       25576

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
KEA F. MATHIS                                         COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 97 12 2826

                                 DECISION AND JOURNAL ENTRY

Dated: July 27, 2011



        DICKINSON, Judge.

                                             INTRODUCTION

        {¶1}     A jury convicted Kea Mathis of attempted murder and two counts of felonious

assault. In March 1998, the trial court sentenced her to thirteen years in prison, and she appealed

to this Court. This Court affirmed. In August 2010, the trial court resentenced Ms. Mathis in

order to properly impose a mandatory five-year term of post-release control. Ms. Mathis has

again appealed.

                              VOID SENTENCES AND RES JUDICATA

        {¶2}     By her first assignment of error, Ms. Mathis has argued that this appeal should be

regarded as her first direct appeal because her original sentence was void. In State v. Bezak, 114

Ohio St. 3d 94, 2007-Ohio-3250, the Ohio Supreme Court held that a trial court’s mistake in

imposing post-release control renders its entire judgment void. Id. at ¶16. More recently,

however, in State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, the Court modified its
                                                 2


previous holdings and held that only the part of the sentence that was in error needs to be

corrected. Id. at paragraph two of the syllabus. “The scope of an appeal from a resentencing

hearing in which a mandatory term of post-release control is imposed is limited to issues arising

at the resentencing hearing.” Id. at ¶40. “[R]es judicata still applies to other aspects of the

merits of a conviction, including the determination of guilt and the lawful elements of the

ensuing sentence.”     Id.   Ms. Mathis’s first assignment of error is overruled because she

previously appealed from a valid judgment and, therefore, res judicata bars her from raising

issues from her trial during this appeal.

       {¶3}    Ms. Mathis’s second and third assignments of error are arguments regarding

sufficiency of the evidence and the manifest weight of the evidence at her trial. Because they do

not address issues that arose at her resentencing hearing, they are not properly before us. Both

are barred by res judicata and, therefore, are overruled.

                                            CONCLUSION

       {¶4}    Ms. Mathis’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                3


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    CLAIR E. DICKINSON
                                                    FOR THE COURT



WHITMORE, P. J.
MOORE, J.
CONCUR

APPEARANCES:

RHONDA L. KOTNIK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.